DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 9-11, 13, 15-17, 19, and 21-23  is/are rejected under 35 U.S.C. 102a as being anticipated by Kwon et al. (US 2017/0372368).
Referring to Claim 1, Kwon teaches a method implemented at a network device for facilitating device-to-device (D2D) communication (paragraph 77), comprising:
determining status information of a network where the terminal device locates (paragraph 42 noting control and data regions being determined);
determining length of different parts of an identifier to be used by the terminal device in the D2D communication (paragraph 81 noting mnc and mmc values);
generating an indication of the status information and the length (paragraph 81 and fig. 3); and
sending the indication to the terminal device to enable the terminal device to generate the identifier (see fig. 2 and paragraph 79 noting ProSe app ID).
Claim 13 has similar limitations as claim 1.

receiving, from a network device, an indication for generating an identifier to be used by the terminal device in the D2D communication (see S130 of fig. 1 noting service authorization);
determining, from the indication, status information of a network where the terminal device locates (paragraph 42 noting control and data regions being determined);
determining, from the indication, length of different parts of the identifier (paragraph 81 noting mnc and mmc values); and
generating a first identifier based on the status information and the length (see fig. 2 and paragraph 79 noting ProSe app ID).
Claim 19 has similar limitations as claim 7.
Referring to Claims 3, 9, 15, and 21, Kwon also teaches sending an initial identifier to the terminal device to enable the terminal device to perform the D2D communication prior to generating the indication (paragraph 81).
Referring to Claims 4, 10, 16, and 22, Kwon also teaches receiving a first identifier generated by the terminal device based on the indication; and storing the first identifier in a database accessible to the network device (paragraph 90).
Referring to Claims 5, 11, 17, and 23, Kwon also teaches sending a second identifier generated based on the indication and validity information of the second identifier to the network device; and in response to determining that the second identifier is invalid based on the validity information, generating a further ID triggered by the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 12, 14, 18, 20, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Patel et al. (US 2017/0019886).
Referring to Claims 2, 8, 14, and 20, Kwon does not teach generating the indication including activating information associated with activating the indication, the activating information including at least one of:
a conflict between the identifier and previous identifier of the terminal device, a time indicating the identifier needed, a location of the terminal device, a type of an application executed on the terminal device, a battery power level of the terminal device, and a signal strength level of the terminal device.
Patel teaches generating the indication including activating information associated with activating the indication, the activating information including at least one of:
a conflict between the identifier and previous identifier of the terminal device, a time indicating the identifier needed, a location of the terminal device, a type of an 
Referring to Claims 6, 12, 18, and 24, Patel also teaches receiving a further indication including deactivating information associated with deactivating the indication, the deactivating information including at least one of: a time indicating the indication needed to be deactivated, a location of the terminal device, and a type of an application executed on the terminal device (paragraph 49 showing deactivating and paragraph 157 showing location and applications).
Referring to Claims 25 and 26, Patel also teaches a computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform the method (paragraph 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/           Primary Examiner, Art Unit 2648